            Case 1:20-cv-00342-ADA Document 56 Filed 02/21/20 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

   HAMMOND DEVELOPMENT                        §
   INTERNATIONAL, INC.                        §
                                              §
                   Plaintiff,                 §
                                              §
       v.
                                              §       CIVIL ACTION No. 6:19-cv-00355-ADA
   AMAZON.COM, INC.,                          §
   AMAZON.COM LLC,                            §       JURY TRIAL DEMANDED
   AMAZON.COM SERVICES, INC.                  §
   AND                                        §       [LEAD CASE]
   AMAZON WEB SERVICES, INC.                  §
                                              §
                   Defendants.



   HAMMOND DEVELOPMENT                         §
   INTERNATIONAL, INC.                         §
                                               §
                   Plaintiff,                  §
                                               §
       v.
                                               §      CIVIL ACTION No. 6:19-cv-00356-ADA
   GOOGLE LLC                                  §
                                               §      JURY TRIAL DEMANDED
                   Defendant.                  §
                                               §


            JOINT MOTION FOR ENTRY OF PROTECTIVE AND ESI ORDERS

       Pursuant to the Court’s guidance at the telephone conference on February 3, 2020, the

Parties respectfully move for entry of the attached proposed Protective Order and ESI Order in

the above-captioned consolidated cases.




                                               1
         Case 1:20-cv-00342-ADA Document 56 Filed 02/21/20 Page 2 of 5




Dated: February 21, 2020                   Respectfully submitted,




                                           ___________________________
                                           ANDREW J. WRIGHT

                                           ERIC M. ALBRITTON
                                           STATE BAR NO. 00790215
                                           BRENT N. BUMGARDNER
                                           STATE BAR NO. 00795272
                                           ANDREW J. WRIGHT
                                           STATE BAR NO. 24063927
                                           NELSON BUMGARDNER ALBRITTON PC
                                           3131 West 7th Street, Suite 300
                                           Fort Worth, Texas 76107
                                           817.377.9111 (telephone)
                                           903.758.7397 (facsimile)
                                           ema@nbafirm.com
                                           brent@nbafirm.com
                                           andrew@nbafirm.com

                                           JOSEPH P. OLDAKER
                                           ILLINOIS BAR NO. 6295319 (Pro Hac Vice)
                                           NELSON BUMGARDNER ALBRITTON PC
                                           15020 S. Ravinia Avenue, Suite 29
                                           Orland Park, Illinois 60462
                                           708.675.1583 (telephone)
                                           joseph@nbafirm.com

                                           COUNSEL FOR PLAINTIFF
                                           HAMMOND DEVELOPMENT
                                           INTERNATIONAL, INC.



                                           /s/ Colin B. Heideman (by permission)

                                           Brian C. Nash
                                           Texas State Bar No. 24051103
                                           brian.nash@pillsburylaw.com


                                       2
Case 1:20-cv-00342-ADA Document 56 Filed 02/21/20 Page 3 of 5



                                  PILLSBURY WINTHROP SHAW PITTMAN
                                  LLP
                                  401 Congress Avenue, Suite 1700
                                  Austin, TX 78701
                                  Telephone: (512) 580-9629
                                  Facsimile: (512) 580-9601

                                  Joseph R. Re (Pro Hac Vice)
                                  joe.re@knobbe.com
                                  Joseph S. Cianfrani (Pro Hac Vice)
                                  joe.cianfrani@knobbe.com
                                  Jeremy A. Anapol (Pro Hac Vice)
                                  jeremy.anapol@knobbe.com
                                  KNOBBE, MARTENS, OLSON & BEAR,
                                  L.L.P.
                                  2040 Main Street, 14th Floor
                                  Irvine, CA 92614
                                  Telephone: (949) 760-0404
                                  Facsimile: (949) 760-9502

                                  Colin B. Heideman (Pro Hac Vice)
                                  colin.heideman@knobbe.com
                                  KNOBBE, MARTENS, OLSON & BEAR,
                                  L.L.P.
                                  925 Fourth Avenue, Suite 2500
                                  Seattle, WA 98104
                                  Telephone: (206) 405-2000
                                  Facsimile: (206) 405-2001

                                  ATTORNEYS FOR DEFENDANTS
                                  AMAZON.COM, INC.,
                                  AMAZON.COM LLC, AMAZON.COM
                                  SERVICES, INC. AND AMAZON WEB
                                  SERVICES, INC.



                                  /s/ Luann L. Simmons (by permission)

                                  Steve McConnico
                                  Texas State Bar No. 13450300
                                  smcconnico@scottdoug.com
                                  Paige Arnette Amstutz

                              3
Case 1:20-cv-00342-ADA Document 56 Filed 02/21/20 Page 4 of 5



                                  Texas State Bar No. 00796136
                                  pamstutz@scottdoug.com
                                  SCOTT, DOUGLASS & MCCONNICO, LLP
                                  303 Colorado Street, Suite 2400
                                  Austin, TX 78701
                                  Telephone: (512) 495-6300
                                  Facsimile: (512) 495-6399

                                  Darin W. Snyder (Pro Hac Vice)
                                  dsnyder@omm.com
                                  Luann L Simmons (Pro Hac Vice)
                                  lsimmons@omm.com
                                  David S. Almeling (Pro Hac Vice)
                                  dalmeling@omm.com
                                  Mark Liang (Pro Hac Vice)
                                  mliang@omm.com
                                  Amy K. Liang (Pro Hac Vice)
                                  aliang@omm.com
                                  Daniel Silverman (Pro Hac Vice)
                                  dsilverman@omm.com
                                  O’MELVENY & MYERS LLP
                                  Two Embarcadero Center, 28th Floor
                                  San Francisco, CA 94111-3823
                                  Telephone: (415) 984-8700
                                  Facsimile: (415) 984-8701
                                  ATTORNEYS FOR DEFENDANT
                                  GOOGLE LLC




                              4
      Case 1:20-cv-00342-ADA Document 56 Filed 02/21/20 Page 5 of 5



                             CERTIFICATE OF SERVICE

   Pursuant to Local Rule 5(b)(1), I hereby certify that the foregoing document was

electronically filed with the Clerk of Court using the CM/ECF filing system, which will

generate and send an e-mail notification of said filing to all counsel of record, on this the 21st

day of February, 2020.




                                                  ___________________________
                                                  ANDREW J. WRIGHT




                                              5
